EXHIBIT 10.3

ADDENDUM TO AGREEMENT FOR WHOLESALE FINANCING

AND BUSINESS FINANCING AGREEMENT

 

This Addendum is made to (i) that certain Agreement for Wholesale Financing
executed on the ________ day of ____________, 2005, between EMTEC, INC., a New
Jersey corporation, and Westwood Computer Corporation (individually,
collectively and jointly and severally "Dealer") and GE Commercial Distribution
Finance Corporation ("CDF"), as amended ("AWF) and (ii) that certain Business
Financing Agreement between Dealer and CDF dated _______________, 2005, as
amended ("BFA").

 

FOR VALUE RECEIVED, CDF and Dealer agree as follows:

 

1. Section 2.1 of the BFA is hereby amended in its entirety to read as follows:

 

"2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty-Five
Million Dollars ($35,000,000.00); provided, however, that at no time will the
principal amount outstanding under the Accounts Receivable Facility and Dealer's
inventory floorplan credit facility with CDF exceed, in the aggregate,
Thirty-Five Million Dollars ($35,000,000.00). Each Dealer is part of an
integrated family of companies, and, accordingly each Dealer has requested that
CDF extend one common credit facility instead of separate credit facilities, and
CDF has agreed to extend such a common credit facility. Each Dealer has agreed
to share with each other such common credit facility with CDF for working
capital advances. Each Dealer acknowledges that CDF will be lending against, and
relying on a lien upon, all of the Collateral (as defined below) even though the
proceeds of any particular loan made hereunder may not be advanced directly to
such Dealer, and that such Dealer will nevertheless benefit by the making of all
such loans by CDF and the availability of a single credit facility of a size
greater than either could independently warrant."

 

In addition, subject to the terms of the AWF, CDF agrees to provide to Dealer an
inventory floorplan credit facility of Thirty-Five Million Dollars
($35,000,000.00); provided, however, that at no time will the principal amount
outstanding under Dealer's inventory floorplan credit facility with CDF and
Dealer's Accounts Receivable Facility exceed, in the aggregate, Thirty-Five
Million Dollars ($35,000,000.00). With respect to the AWF, CDF's decision to
advance funds will not be binding until the funds are actually advanced.

 

2. Section 3.2 of the BFA is hereby amended to read as follows, and, to the
extent applicable, the following provision shall also amend the AWF (capitalized
terms shall have the same meaning as defined in the BFA unless otherwise
indicated):

 

"3.2 Available Credit; Paydown. On receipt of each Schedule, CDF will credit
Dealer with such amount up to the remainder of (a) Eighty-five percent (85%) of
the net amount of eligible Accounts listed in such Schedule, minus (b) the
amount of Dealer's SPP Deficit (as defined below) under Dealer's Agreement for
Wholesale Financing (the 'AWF') with CDF, as in effect from time to time, minus
(c) Three Million Dollars ($3,000,000.00) (the sum of (b) and (c) is referred to
herein as the ‘Reserve Amount’) (the remainder of (a) minus (b) minus (c) is
referred to herein as the 'Available Credit'). In no event will CDF credit
Dealer with more than Dealer's maximum Accounts Receivable Facility from time to
time established by CDF.

 

Dealer's 'SPP Deficit' shall mean the amount, if any, by which Dealer's total
current outstanding indebtedness to CDF under the AWF as of the date of the
Inventory Report

 

 

1

 


--------------------------------------------------------------------------------



 

(as defined below) exceeds the Inventory Value (as defined below) as determined
by, and as of the date of, the Inventory Report. Such SPP Deficit, if any, will
remain in effect for purposes of this Agreement until the preparation and
delivery by Dealer to CDF of a new Inventory Report. Dealer will forward to CDF
by the tenth (10th) day of every month an Inventory Report dated as of the last
day of the prior month which specifies the total aggregate wholesale invoice
price of all of Dealer's inventory financed by CDF under the AWF that is unsold
and in Dealer's possession and control as of the date of the Inventory Report.

 

The term 'Inventory Value' is defined herein to mean One Hundred percent (100%)
of the total aggregate wholesale invoice price of all of Dealer's inventory
financed by CDF under the AWF that is unsold and in Dealer's possession and
control as of the date of the Inventory Report and to the extent that CDF has a
first priority, fully perfected security interest therein.

 

If, for any reason, Dealer's outstanding loans under Dealer's Accounts
Receivable Facility shall at any time exceed Dealer's Available Credit, Dealer
will immediately repay to CDF the amount of such excess.

 

Furthermore, as an amendment to the AWF, in the event Dealer's Reserve Amount
exceeds at any time (a) Eighty-five percent (85%) of the net amount of eligible
Accounts, minus (b) Dealer's outstanding loans under Dealer's Accounts
Receivable Facility, Dealer will immediately pay to CDF, as a reduction of
Dealer's total current outstanding indebtedness to CDF under the AWF, such
excess.

 

No advances or loans need be made by CDF if Dealer is in Default.”

 

3. Section 3.8 of the BFA is hereby amended in its entirety to read as follows:

 

“3.8         Collection Days. All payments and all amounts received on any
Account will be credited by CDF to Dealer's account (subject to final collection
thereof) after allowing one (1) Business Day for collection of checks or other
instruments.”

 

4. Section 3.12 of the BFA and Section 8 of the AWF are hereby amended in their
entirety to read as follows:

 

“Reviews. CDF may enter Dealer's business locations during normal business hours
upon one Business Days’ prior written notice to Dealer (unless Dealer is in
default hereunder, or would be in default with the passage of time, the giving
of notice, or both, in which event no such advance notice will be required) to:
(a) account for and inspect all Collateral; and (b) examine and copy Dealer's
books, records, files and business procedures and practices. Dealer further
agrees to pay CDF a review fee of Six Hundred Dollars ($600.00) per day , per
examiner, per location for any such review, inspection or examination made by
CDF; provided, however, that the maximum review fee per review shall not exceed
$5,000.00. CDF may, without notice to Dealer and at any time or times hereafter,
verify the validity, amount or any other matter relating to any Account by mail,
telephone, or other means, in the name of Dealer or CDF.”



 



2

 


--------------------------------------------------------------------------------



 

 

5. Section 5.3 of the BFA and Section 7 of the AWF are hereby amended in their
entirety to read as follows:

 

“Financial Statements. Dealer will deliver to CDF, in a form satisfactory to
CDF: (a) within ninety (90) days after the end of each of Dealer's fiscal years,
a reasonably detailed balance sheet and income statement as of the last day of
such fiscal year covering Dealer's operations for such fiscal year; (b) within
forty-five (45) days after the end of each of Dealer's fiscal quarters, a
reasonably detailed balance sheet and income statement as of the last day of
such quarter covering Dealer's operations for such quarter; (c) within ten (10)
days after CDF's request, any other information relating to the Collateral or
the financial condition of Dealer or any Guarantor. Dealer represents that all
financial statements and information which have been or may hereafter be
delivered by Dealer or any Guarantor to CDF are and will be correct in all
material respects and prepared in accordance with generally accepted accounting
principles to the extent applicable (except, with respect to unaudited financial
statements, for the absence of footnotes and subject to normal year end
adjustment), and there has been no material adverse change in the financial or
business condition of Dealer or any Guarantor since the submission to CDF either
as of the date of delivery or the date specified therein of such financial
statements, which financial statements will include the pro-forma financial
information provided in the Project Columbia presentation on May 15, 2005 solely
with respect to such pro-forma financial information for the period ending June
30, 2005, and Dealer acknowledges CDF's reliance thereon.”

 

6.

Section 7.1 of the BFA is hereby amended in its entirety to read as follows:

 

“7.1         Termination. This Agreement will continue in full force and effect
and be non-cancellable by Dealer (except that it may be terminated by CDF upon
sixty (60) days written notice to Dealer or immediately in the exercise of its
rights and remedies upon Default by Dealer) for a period of one (1) year from
the first day of the first month following the date hereof and for successive
one (1) year periods thereafter, subject to termination as to future
transactions at the end of any such period on at least sixty (60) days prior
written notice by Dealer to CDF. If such notice of termination is given by
Dealer to CDF, such notice will be ineffective unless Dealer pays to CDF all
Obligations on or before the termination date. Any termination of this Agreement
by Dealer or CDF will have the effect of accelerating the maturity of all
Obligations not then otherwise due, thereby making all of the Obligations
immediately due and payable on the effective date of termination.

7.1.1

Termination Privilege. Despite anything to the contrary in Section 7.1 of this
Agreement, this Agreement may be terminated by Dealer at any time upon sixty (60
) days prior written notice and payment of all Obligations, whether or not by
their terms then due.

7.1.2

Effect of Termination. Dealer will remain obligated to CDF for CDF's advances or
commitments made before the effective termination date of this Agreement. CDF
will retain all of its rights, interests and remedies hereunder until Dealer has
paid CDF in full. All waivers, and the agreement to arbitrate, set forth in this
Agreement will survive any termination of this Agreement.”

 

 

7. The following paragraph is incorporated into the BFA as if fully and
originally set forth therein:

 

"Facility Fee. Dealer agrees to pay CDF an annual facility fee in connection
with the Accounts Receivable Facility and the inventory floorplan credit
facility provided pursuant

 

3

 


--------------------------------------------------------------------------------



 

to Dealer’s Agreement for Wholesale Financing, each in an amount equal to one
quarter of one percent (0.25%) of the maximum amount of the Accounts Receivable
Facility and the inventory floorplan credit facility provided pursuant to
Dealer’s Agreement for Wholesale Financing (or such other amount as shall from
time to time represent the sum of the maximum credit available under this
Agreement and the Other Agreements); provided, however, that said facility fee
will be increased to three quarters of one percent (.75%) of the maximum amount
of Dealer’s Accounts Receivable Facility and the inventory floorplan credit
facility provided pursuant to Dealer’s Agreement for Wholesale Financing (or
such other amount as shall from time to time represent the sum of the maximum
credit available under this Agreement and the Other Agreements) for any 12 month
period immediately following any 12 month period in which the volume of new
invoices financed under Dealer’s inventory floorplan credit facilities is less
than Fifty Million Dollars ($50,000,000). The facility fee shall be payable
quarterly in arrears pursuant to CDF’s billing statement. Once received by CDF,
a quarterly payment of the facility fee shall not be refundable by CDF for any
reason.”

 

8. The following paragraph is incorporated into the BFA as if fully and
originally set forth therein:

 

“Wire Transfer Fee. Dealer shall pay to CDF the sum of Fifteen Dollars ($15.00)
for each and every wire transfer or other electronic transfer of funds made by
CDF to Dealer and such fees shall be an additional amount due CDF under the
Agreement.”

 

9. The following paragraph is incorporated into the AWF and BFA as if fully set
forth therein:

 

"Dealer’s parent, Emtec, Inc., a Delaware corporation (“Parent”), will, as of
each day set forth below:

 

(a)

maintain a Tangible Net Worth and Subordinated Debt in the combined amount of
not less than the amount shown below:

 

Date

Amount

 

July 31, 2005

$2,500,000

August 31, 2005

$2,800,000

November 30, 2005

$4,200,000

February 28, 2006

$5,200,000

May 31, 2006 and each quarter-end thereafter

$5,500,000

 

(b)

maintain a ratio of Debt minus Subordinated Debt to Tangible Net Worth and
Subordinated Debt of not more than the amount shown below:

 

Date

Ratio Amount

July 31, 2005

13.5:1.0

 

August 31, 2005

12.0:1.0

 

November 30, 2005

10.5:1.0

 

February 28, 2006

8.5:1.0

 

May 31, 2006 and each quarter-end thereafter

6.0:1.0

 

 

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

(c)

beginning with the fiscal quarter ending on August 31, 2005, achieve an EBITDA
for the twelve-month period ending on the last day of such fiscal quarter of at
least one and one-half percent (1.5%) of Parent’s Gross Revenues for the
twelve-month period ending on the last day of such fiscal quarter;

 

For purposes of this paragraph: (i) 'Tangible Net Worth' means the book value of
Parent's assets less liabilities, excluding from such assets all Intangibles;
(ii) 'Intangibles' means and includes general intangibles; software (purchased
or developed in-house); accounts receivable and advances due from officers,
directors, employees, stockholders, members, owners and affiliates; leasehold
improvements net of depreciation; licenses; good will; prepaid expenses; escrow
deposits; covenants not to compete; the excess of cost over book value of
acquired assets; franchise fees; organizational costs; finance reserves held for
recourse obligations; capitalized research and development costs; the
capitalized cost of patents, trademarks, service marks and copyrights net of
amortization; and such other similar items as CDF may from time to time
determine in CDF's sole discretion; (iii) 'Debt' means all of Parent's
liabilities and indebtedness for borrowed money of any kind and nature
whatsoever, whether direct or indirect, absolute or contingent, and including
obligations under capitalized leases, guaranties, or with respect to which
Parent has pledged assets to secure performance, whether or not direct recourse
liability has been assumed by Parent; (iv) 'Subordinated Debt' means all of
Dealer's Debt which is subordinated to the payment of Dealer's liabilities to
CDF by an agreement in form and substance satisfactory to CDF; (v) ' EBITDA’
means, for any period of calculation, the net income of Parent before provision
for income taxes, interest expense (including without limitation, implicit
interest expense on capitalized leases), depreciation and amortization,
excluding therefrom (to the extent included): (A) non-operating gains
(including, without limitation, extraordinary or nonrecurring gains, gains from
discontinuance of operations and gains arising from the sale of assets other
than inventory) during the applicable period; (B) net earnings of any business
entity in which Parent has an ownership interest (other than a wholly owned
subsidiary) unless such net earnings shall have actually been received by Parent
in the form of cash distributions; (C) any portion of the net earnings of any
subsidiary which for any reason is unavailable for payment of dividends to
Parent; (D) the earnings of any entity to which any assets of Parent shall have
been sold, transferred or disposed of, or into which Parent shall have merged,
or been a party to any consolidation or other form of reorganization, prior to
the date of such transaction; (E) any gain arising from the acquisition of any
securities of Parent; and (F) non-operating losses arising from the sale of
capital assets during such period; and (vi) ‘Gross Revenues’ means all revenues
arising out of Parent’s sales of goods and services. All terms used herein to
the extent not defined shall be used in accordance with generally accepted
accounting principles consistently applied. All amounts, if applicable, shall be
calculated on a consolidated basis."

 

10. The following paragraph is incorporated into the AWF and BFA as if fully set
forth therein:

 

“As additional security for Dealer's indebtedness to CDF under the AWF and BFA,
Dealer agrees with CDF as follows:

 

A.

From time to time, the Daily Contract Balance of Dealer's Accounts Receivable
Facility may be less than zero, in which event CDF could be holding collections
on Dealer's accounts receivable or other funds in excess of Dealer's principal
loan balance under Dealer's Accounts Receivable Facility (the "Negative Daily
Contract Balance"). Dealer

 

 

 

 

5

 


--------------------------------------------------------------------------------



 

 

 

may in its discretion ask CDF to hold the funds constituting the Negative Daily
Contract Balance as additional security for Dealer's indebtedness to CDF under
the AWF and BFA.

 

B.

CDF will hold and account for this amount in a separate reserve maintained in
the books and records of CDF (the "Reserve"), although nothing herein shall be
construed to require that CDF actually open and maintain an independent account
with any third-party financial institution in respect thereof. The Reserve is
not a deposit account and no deposit account relationship is intended or shall
be deemed to be established between CDF and Dealer. The Reserve is established
exclusively for the purpose of securing Dealer's obligations to CDF. The Reserve
is not a deposit and is not insured by the Federal Deposit Insurance Corporation
or any other government or private agency or organization.

 

C.

All principal amounts held in the Reserve shall be deemed to bear interest at a
rate per annum equal to (i) (a) the sum of the Libor Rate (as defined below) in
effect as of the first business day of each calendar month plus the Libor Rate
in effect as of the last business day of such calendar month, divided by (b) two
(2), minus (ii) one quarter of one percent (0.25%). "Libor Rate" means, for any
calendar month, the London interbank offered rate for three month deposits in
United States Dollars, as published in The Wall Street Journal on the first or
last business day of each calendar month, as applicable; provided, however, that
if for any reason such rate is not published by The Wall Street Journal, the
term "Libor Rate" shall mean the per annum rate of interest determined by CDF,
as of the first or last business day of a calendar month, as applicable, from
any interest rate reporting service of recognized standing that CDF shall
select, as the effective rate at which three month deposits in United States
Dollars are being offered or quoted to major banks in the London interbank
market. All such interest shall be calculated monthly in arrears and based on a
360-day year and shall be applied by CDF against Dealer's obligations under the
AWF and BFA. Until such application, all interest shall be deemed held in the
Reserve as an additional component of the Reserve. CDF is entitled to retain all
of the profit and interest derived from the use of the funds in the Reserve, in
consideration of the interest due Dealer from CDF pursuant to this section.

 

D.

Upon any default by Dealer of any obligations to CDF under the AWF, BFA or under
any other agreement, CDF may immediately setoff and apply against those
obligations any and all amounts so held in the Reserve. CDF agrees to send
written notice thereof to Dealer promptly upon such application by CDF. Dealer
acknowledges, however, that the existence and maintenance of the Reserve does
not relieve Dealer of any of its obligations to CDF under the AWF or BFA.

 

E.

Amounts in the Reserve may be used only as agreed herein or as otherwise
hereafter agreed between Dealer and CDF in writing.

 

F.

As security for all Dealer's obligations to CDF under the AWF and BFA, Dealer
pledges and grants to CDF a security interest in all amounts held from time to
time in the Reserve, whether held or classified in whole or in part as accounts,
deposit accounts, money, contract rights, instruments, general intangibles
and/or otherwise.

 

G.

From time to time, so long as no default by Dealer has occurred under the AWF or
BFA, upon Dealer's request, CDF will remit to Dealer funds held in the Reserve.
No third party will be permitted to withdraw funds from the Reserve. CDF will
not remit funds withdrawn by Dealer from the Reserve to any third party.

 

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

H.

All amounts so held in the Reserve and not offset or applied by CDF under the
AWF or BFA shall be returned to Dealer by CDF upon the termination of the
financing relationship between CDF and Dealer.”

 

Dealer waives notice of CDF's acceptance of this Addendum.

 

All other terms and provisions of the AWF and BFA, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.

 

IN WITNESS WHEREOF, Dealer and CDF have executed this Addendum on this ____ day
of ____________, 2005.

 

Westwood Computer Corporation

EMTEC, INC.

 

 

 

 

By: _________________________________

By:_________________________________

Keith Grabel

Dinesh Desai

President

Chairman

 

 

 

 

ATTEST:

ATTEST:

_____________________________________

_____________________________________

Thomas Duda, Secretary

Sam Bhatt, Secretary

 

 

 

 

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

 

 

 

 

By: _________________________________

 

David Mintert

 

Vice President of Operations

 

 

 

 

 

7

 

 

 


--------------------------------------------------------------------------------